 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Elvin Wyatt, et al.,                            No. CV-16-00704-TUC-JGZ
10                     Plaintiffs,                       ORDER
11       v.
12       City of Tucson, et al.,
13                     Defendants.
14
15             Pending before the Court is Plaintiffs’ Motion in Limine #1. (Doc. 88.) Plaintiffs
16   request that the Court preclude Defendants from introducing evidence and argument
17   contradicting the admission of each of Plaintiffs’ February 1, 2018 Requests for Admission
18   (RFA) by Defendants.1 Defendants oppose the motion in part. (Doc. 105.) At the final
19   pretrial conference on January 17, 2019, the Court granted the motion in part, denied it in
20   part, and reserved ruling as to RFA 8, 16, 17, 22, 23, 26, 27, 35 and 38. As to these RFA,
21   the Court will grant the motion.
22                                         Factual Background
23             The RFA were served on Defendants on February 1, 2018. (Doc. 88, Ex. 1 at 11.)
24   Defendants’ responses were due 30 days after date of service. Fed. R. Civ. P. 36(a)(3). On
25   March 8, 2018, on Defendants’ request, the parties agreed to an extension until March 12,
26   2018. (Doc. 53-4 at 13.) No responses were forthcoming despite Plaintiffs’ email inquiries
27   about responses to outstanding discovery requests. (See Doc. 53-4.) Discovery closed
28   1
      Plaintiffs’ RFA are attached as Exhibit 1 to Plaintiffs’ Motion in Limine #1. (Doc. 88-
     1.)
 1   April 30, 2018. (Doc. 45.) On June 7, 2018, the day the parties attended an unsuccessful
 2   settlement conference, Plaintiffs’ counsel sent an email to defense counsel stating that the
 3   RFA “are deemed admitted.” (Doc. 53-4, Ex. D.) Defendants did not respond to the RFA.
 4   In Defendants’ response to the instant motion in limine, they indicate their responses to
 5   most of the RFA.
 6          At the January 17, 2019 final pretrial conference, counsel for Defendants explained
 7   that the failure to respond to Plaintiffs’ RFA was the fault of his office and not Defendants,
 8   and that he is unable to provide a better explanation for the oversight. Defense counsel
 9   conceded that his explanation does not constitute excusable neglect.2
10                                            Discussion
11          Because Defendants did not respond to Plaintiffs’ RFA, the RFA are automatically
12   deemed admitted under Rule 36(a)(3). See Fed. R. Civ. P. 36(a)(3) (a matter is deemed
13   admitted unless, within 30 days after service of the request, the party to whom the request
14   is directed serves a written answer or objection). “Any matter thus admitted is conclusively
15   established unless the court on motion permits withdrawal or amendment of the
16   admission.” Hadley v. United States, 45 F.3d 1345, 1348 (9th Cir. 1995); see also Rule
17   36(b). Rule 36(b) provides in pertinent part:
18          Subject to Rule 16(e), the court may permit withdrawal or amendment if it
            would promote the presentation of the merits of the action and if the court is
19          not persuaded that it would prejudice the requesting party in maintaining or
            defending the action on the merits.
20
     Fed. R. Civ. P. 36(b). Rule 36(b) permits the district court to exercise discretion to grant
21
     relief from an admission made under Rule 36(a) only when: “(1) the presentation of the
22
     merits of the action will be subserved, and (2) the party who obtained the admission fails
23
     to satisfy the court that withdrawal or amendment will prejudice that party in maintaining
24
     the action or defense on the merits.” Conlon v. United States, 474 F.3d 616, 621 (9th Cir.
25
     2007) (internal quotation marks and citation omitted).
26
27   2
       The Court has previously entered orders granting Plaintiffs’ motion to compel
     Defendants’ responses to other discovery requests and granting Plaintiffs’ motion for
28   sanctions regarding Defendants’ failure to comply with that order. Defense counsel
     explained that his office was at fault for the tardy responses.

                                                 -2-
 1          The first factor “is satisfied when upholding the admissions would practically
 2   eliminate any presentation of the merits of the case.” Hadley, 45 F.3d at 1348. As to the
 3   second factor, “[t]he party relying on the deemed admission has the burden of proving
 4   prejudice.” Conlon, 474 F.3d at 622.
 5          The prejudice contemplated by Rule 36(b) is not simply that the party who
            obtained the admission will now have to convince the factfinder of its truth.
 6          Rather, it relates to the difficulty a party may face in proving its case, e.g.,
            caused by the unavailability of key witnesses, because of the sudden need to
 7
            obtain evidence with respect to the questions previously deemed admitted.
 8   Id. (internal quotation marks and citations omitted). The focus is on the prejudice that the
 9   nonmoving party would suffer at trial. Id. at 623.
10          A district court’s failure to consider these factors constitutes an abuse of discretion.
11   Id. at 625. However, even if the movant satisfies Rule 36(b), the court is not required to
12   grant relief. Id. at 624–25 (“The text of Rule 36(b) is permissive.”). If Rule 36(b)’s two-
13   part test is satisfied, the court in determining whether to grant relief may also consider other
14   factors, including whether Defendants can show good cause for the delay and whether they
15   appear to have a strong case on the merits. Id. at 625. Here, the Court concludes that
16   Defendants have not stated good cause for the failure to respond.
17          Upon consideration of the parties’ argument and application of Rule 36(b)’s two-
18   pronged test, the Court will grant Plaintiffs’ motion to deem the RFA at issue admitted and
19   to preclude Defendants from introducing evidence and argument contradicting the
20   admissions. In many instances, Defendants failed to show that their deemed admission
21   precludes any presentation of the merits of the case. In those few where it could be argued
22   that Defendants made such a showing, the Court exercises its discretion to deem the matters
23   admitted in light of Defendants’ lack of showing of good cause for their failure to respond.
24   Additionally, to the extent the Court has considered Defendants’ response to the Plaintiffs’
25   //
26   //
27   //
28   //


                                                  -3-
 1   motion as a request for withdrawal of admissions, the Court notes Defendants waited until
 2   the eve of trial to request such relief.
 3          For the foregoing reasons,
 4          IT IS ORDERED that the portion of Plaintiffs’ Motion in Limine #1 (Doc. 88) taken
 5   under advisement on January 17, 2019 is GRANTED. Requests for Admission numbers
 6   8, 16, 17, 22, 23, 26, 27, 35 and 38 are deemed admitted.
 7          Dated this 18th day of January, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
